Citation Nr: 0301615	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  96-45 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from November 1967 
to October 1969 and from December 1977 to August 1990.  
This appeal arises from a February 1995 rating decision of 
the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which determined that 
the veteran had failed to submit new and material evidence 
to reopen a previously denied claim of service connection 
for peripheral neuropathy. The veteran was notified of the 
decision by a letter dated in February 1995.  The notice 
of disagreement was received in February 1996.  The 
statement of the case was issued in August 1996.  The 
veteran's substantive appeal was received in September 
1996.  During the pendency of this appeal, jurisdiction 
over the matter was transferred to the Columbia RO.

This matter was remanded by the Board of Veterans' Appeals 
(Board) in May 1998 for the purpose of affording a Travel 
Board hearing requested by the veteran.  In January 2000, 
a hearing was held at the Columbia RO before the 
undersigned Member of the Board, who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West Supp. 1999).

This claim was also previously before the Board in April 
2000 and February 2001, at which times it was remanded for 
additional evidentiary development.  The development 
requested in those remands has been undertaken and the 
case has returned to the Board for final appellate review.


FINDINGS OF FACT

1.  In rating action dated in July 1993, the RO denied 
entitlement to service connection for peripheral 
neuropathy.  The RO properly notified the veteran of that 
decision, and he did not appeal it.

2.  Since the July 1993 rating action, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for peripheral neuropathy, which is 
neither cumulative nor redundant and which is, by itself 
or in combination with other evidence, so significant that 
it must be considered in order to fairly decide the merits 
of the claim has not been submitted.


CONCLUSION OF LAW

The evidence submitted since the RO's July 1993 decision 
denying entitlement to service connection for peripheral 
neuropathy is not new and material, and the claim may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified as amended at 38 U.S.C.A. § 5103A(f) 
(West Supp. 2002)); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code, concerning the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001).  In addition, VA has published new regulations 
to implement many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The Court has held 
that the entire VCAA potentially affects claims pending on 
or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
that had been decided by the Board before the VCAA, but 
were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
Statement of the Case (SOC) provided by the RO in August 
1996 and several Supplemental Statements of the Case 
(SSOCs), the veteran has been given notice of the 
information and/or medical evidence necessary to 
substantiate the claim presented.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary 
development requirements of the VCAA).

In particular, in correspondence from the RO dated in July 
2001, the text of the governing VCAA provisions was 
explained to the veteran and he was advised by the RO that 
VA would make a reasonable effort to obtain any additional 
evidence which the veteran might identify as pertinent to 
his claim.  He was also advised of what evidence the RO 
would attempt to retrieve, and of his responsibilities in 
obtaining such evidence (e.g., adequately identifying such 
records).  See Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  Additional such letters were issued by the RO 
to the veteran in January and October 2002.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2001)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C. § 5107(b) (West Supp. 
2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's original claim for VA compensation for 
peripheral neuropathy was received in May 1993.  At that 
time, the veteran maintained that peripheral neuropathy 
had been recently diagnosed for the same symptoms he had 
during service, which at that time were diagnosed as 
tendonitis. 

The service medical records reflect that the veteran was 
seen for complaints of a two-week history of swollen and 
painful feet in March 1990, which were assessed as painful 
feet.  In May 1990, the veteran was seen for complaints of 
painful feet and forefoot numbness.  Assessments of 
degenerative joint disease of the ankles, pes planus, and 
secondary neuritis were made.  The separation examination 
conducted in June 1990 revealed no neurological 
abnormalities on clinical evaluation.  

A VA examination was conducted in December 1990, shortly 
after the veteran's discharge from service.  At that time, 
the veteran complained of numbness and soreness of the 
feet.  Neurological evaluation revealed no sensory loss.  
Diagnoses which included residuals of a sprain of the 
right ankle with pain and no pes planus of the right foot 
were made. 

Private medical records were submitted for the file in 
June 1993.  These show that, in November 1992, the veteran 
was seen for complaints including numbness in the toes.  
An assessment of "rule out" diabetic state was made.  A 
clinical evaluation was conducted in December 1992, at 
which the veteran complained of burning paresthesias in 
both feet.  He stated that these symptoms had started five 
years earlier when he was in service, and that the 
symptoms were then diagnosed as tendonitis.  An impression 
of peripheral neuropathy of unclear etiology was made.  
Further testing yielded an impression of peripheral 
neuropathy, involving type-C unmyelinated fibers, in 
January 1993.  A record dated in April 1993 indicated that 
the veteran's work-up for peripheral neuropathy was not 
complete and that other testing needed to be conducted to 
rule out any serious etiology such as cancer.  However, 
the veteran declined further follow up, citing financial 
concerns.  

By rating action of July 1993, the RO denied entitlement 
to service connection for peripheral neuropathy, reasoning 
that there was no evidence that peripheral neuropathy had 
its origin while on active duty.  The veteran was advised 
of that decision in August 1993, and did not appeal it.  

In October 1994, the veteran filed to reopen the claim for 
a nerve disorder.  VA treatment records dated in 1994 were 
received in December 1994.  In August 1994, the veteran 
was seen for complaints of a four-year history of foot 
pain.  Assessments of peripheral neuropathy and tinea 
pedis were made.  The VA records show that the veteran 
continued to complain of foot problems throughout the 
remainder of 1994, and neuropathy continued to be 
assessed. 

By rating action of February 1995, the RO determined that 
new and material evidence had not been submitted with 
which to reopen the claim of entitlement to service 
connection for peripheral neuropathy. 

A VA neurological examination was conducted in April 1996.  
The veteran gave a history of tingling and burning in his 
hands and feet which he said had started in 1987 during 
service.  The examiner concluded that the veteran had a 
diffuse sensory stocking-glove neuropathy of uncertain 
etiology.  A general VA examination, also conducted in 
April 1996, included a diagnosis of neurodermatitis. 

In April 1997, the veteran presented testimony at a 
hearing held at the RO.  He testified that he first 
experienced foot problems in 1983, at which time he got a 
consultation referral to see a foot doctor.  The veteran 
said that doctor told him that he had swollen feet and 
nerve problems.  He testified that, in 1989, he again 
sought treatment for the same types of symptoms because 
they were getting worse.  The veteran indicated that 
symptoms in the hands occurred later, after he was 
discharged from service.  He indicated that he had been 
receiving VA treatment for his peripheral neuropathy.  He 
also indicated that he had just one week previous to the 
hearing been told he was diabetic.  At the hearing the 
veteran submitted VA treatment records dated in 1996 and 
1997 which showed that he was being treated for peripheral 
neuropathy, and which showed that an assessment of type-II 
diabetes mellitus was made in early April 1997. 

VA medical records dated in 1997 and 1998 were received in 
September 1998.  The records showed continuing treatment 
for neuropathy of the hands and feet.  

The veteran presented testimony at a hearing held before 
the undersigned Member of the Board in January 2000.  He 
stated that he was first treated for peripheral neuropathy 
in March 1990 during service, and that he also sought 
treatment for symptoms affecting his feet for a second 
time during service.  He indicated that, since 1990, he 
had received regular treatment for peripheral neuropathy, 
and he identified several VA facilities which had treated 
him.  

Pursuant to an April 2000 Board remand, VA medical records 
were requested from VAMCs in Hampton, Miami, Columbia 
(Dorn), Lake City, and Gainesville.

In June 2000, records from the VAMC in Columbia, dated 
from 1990 forward, were requested; however, apparently 
only records dated from 1997 forward were available.  
These records document psychiatric treatment and treatment 
for peripheral neuropathy, which was diagnosed as diabetic 
peripheral neuropathy, at least as early as December 1999.

Records dated in 1998 and 1999 from the VAMC in Lake City 
were received in July 2000, which were almost entirely 
unrelated to the veteran's peripheral neuropathy problems 
except by reference. 

Additional records from the Dorn VAMC in Columbia reveal 
that the veteran was seen in July 2000 for a pain 
management follow up.  At that time, he reported having 
pain in the hands and feet.  An assessment of severe 
peripheral neuropathy was made.  

In an October 2000 SSOC, the RO noted that the VAMC in 
Miami indicated that the veteran's treatment records had 
been transferred to Lake City in December 1997, and noted 
that a 1996 hospital report from that VAMC was of record 
and had been reviewed.  In was also noted that records 
from the VA outpatient clinic in Oakland Park, Florida, 
dated in 1994 were of record and had been reviewed.  Also 
of record is a response from the VAMC in Hampton, 
Virginia, stating that all of the veteran's records had 
been sent to the RO in Roanoke, VA, in 1990.  The record 
includes a 1990 VA examination report conducted at the 
VAMC in Hampton, VA. 

In January 2002, private medical records dated in 1995 and 
1998 were added to the file.  In February 1995, the 
veteran was seen for complaints of long-term problems with 
neuropathy of his toes.  The examiner noted that this 
might be a scleroderma type of problem, and that further 
evaluation was needed.  Records from a private orthopedic 
clinic dated 2000 and 2001 were also added to the file in 
January 2002.  These records largely pertained to a right 
shoulder disability following an injury.

Records from the Social Security Administration were also 
added to the file in January 2002, reflecting that the 
veteran's primary diagnoses were sensory neuropathy and 
multiple stab wounds (incurred in October 1997).  In a 
June 1998 decision, it was determined that the veteran had 
been disabled from October 1997.  The records used in 
making that determination were forwarded, but were either 
duplicative of those already on file or were not pertinent 
to this clam.  

In August 2002, VA medical records from the VAMC in 
Columbia, dated from 2000 to 2002, which reflect that the 
veteran was treated for peripheral neuropathy during that 
time, were obtained for the record.  

III.  Pertinent Law and Regulations

A.  Service Connection

The pertinent substantive criteria provide that service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during 
such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a), 3.304.  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a 
condition noted during service is not shown to be chronic, 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination 
of service connection requires a finding of the existence 
of a current disability and a determination of a 
relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the Court of Appeals for the Federal 
Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of 
a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues 
which involve medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

B.  Finality/new and material evidence

In general, RO decisions that are not appealed become 
final.  38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103 (2002).  
The governing regulations provide that an appeal consists 
of a timely filed notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
filed substantive appeal.  38  C.F.R. §§ 20.200, 20.302 
(2002).  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is 
presented or secured with respect to that claim.  Kightly 
v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that 
no new and material evidence had been presented), will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of 
Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince 
the Board to grant a claim.  There must be new and 
material evidence as to each and every aspect of the claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  Evans v. Brown, supra.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In addition, the law is clear that "the Board does not 
have jurisdiction to consider a claim which [has been] 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995).

The VCAA, discussed above, has expressly retained that 
reopening requirement, stating that there has been no 
change in the requirement that the Secretary may not 
"reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in section 5108 . . . ."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (now codified as amended at 38 U.S.C.A. § 
5103A(f) (West Supp. 2002)).  Clearly, therefore, to 
whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that the new provisions 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
an attempt to reopen a claim by submitting new and 
material evidence, pursuant to 38 U.S.C. § 5108).

IV.  Analysis

The veteran maintains that new and material evidence has 
been submitted with which to reopen and grant his claim of 
entitlement to service connection for peripheral 
neuropathy.  

In a July 1993 rating action, the RO denied entitlement to 
service connection for peripheral neuropathy, reasoning 
that the condition was not shown to have originated in 
service or to be etiologically related to service.  In 
August 1993, the veteran was advised of the denial of that 
claim by the RO and he did not appeal it.  That rating 
action represents the most recent final decision regarding 
this claim.  See 38 C.F.R. §§ 20.200, 20.302, 20.1103.  
Accordingly, the Board must review the evidence submitted 
since the July 1993 decision in order to ascertain whether 
new and material evidence has been submitted addressing 
the critical inquiry of whether the veteran's peripheral 
neuropathy was incurred in service.

Having reviewed the record, the Board is unable to 
identify any evidence which is both new and material to 
the claim on appeal.  Since the 1993 rating action, a 
great deal of new evidence has been received for the 
record consisting of private medical evidence, VA clinical 
records, and hearing testimony provided by the veteran in 
April 1997 and January 2000.  

The Board notes that, as the record stands, the earliest 
diagnosis of peripheral neuropathy is shown in a December 
1992 private medical record and was made more than two 
years after the veteran's discharge from service.  
Furthermore, that record was on file and considered at the 
time of the July 1993 final rating action, and therefore 
it could not constitute new and material evidence, 
inasmuch as it is not new.  

Having reviewed the record in its entirety, none of the 
evidence received since the July 1993 rating action 
reflects that the veteran's currently diagnosed peripheral 
neuropathy had its onset in service or is any way related 
to service.  Although the veteran's peripheral neuropathy 
has been continually problematic and treated since 1992, 
no clinical evidence, either VA or private, has 
established or even suggested that this condition had its 
onset in service or was in any way related to service.  In 
fact, several medical records specifically document a 
diagnosis of peripheral neuropathy secondary to diabetes 
mellitus.  

The veteran asserts that symptoms of swelling, pain, and 
numbness of the feet, which were documented in service 
medical records dated in March and May 1990, represent 
evidence of peripheral neuropathy during service.  He 
maintains that during service, these symptoms were 
misdiagnosed as tendonitis or were otherwise misdiagnosed.  
However, the evidence added to the record since July 1993 
contains no medical opinion which supports the veteran's 
contentions.  Since attempting to reopen his claim, the 
veteran has submitted no additional competent medical 
evidence showing that peripheral neuropathy is related to 
his military service.  While he may sincerely believe that 
such a relationship exists, lay persons are not considered 
competent to offer medical opinions, and testimony to that 
effect does not provide a basis upon which to reopen a 
claim for service connection.  Moray v. Brown, 5 Vet. App. 
211 (1993); see also Routen, Espiritu, supra.

In a statement dated in September 2001, the veteran also 
contended that, from May to April 1970, he was exposed to 
various nerve gases and herbicides while serving in the 
Johnson Islands in the Pacific.  The specific statute 
pertaining to claimed exposure to herbicide agents is 38 
U.S.C.A. § 1116.  Regulations issued pursuant thereto 
previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed 
one of the diseases which is presumed to have resulted 
from exposure to herbicides, the veteran is presumed to 
have been exposed to Agent Orange or similar herbicide.  
See McCartt v. West, 12 Vet. App. 164 (1999).  These 
regulations have also stipulated the diseases for which 
service connection may be presumed due to an association 
with exposure to herbicide agents.  The specified diseases 
include acute and subacute peripheral neuropathy.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2001).  
Among other things, the VEBEA provided a presumption of 
exposure to herbicides for all veterans who served in 
Vietnam during the Vietnam Era, not just those who have a 
disease on the presumptive list provided in 38 U.S.C.A. §  
1116(a)(2) and 38 C.F.R. § 3.309(e) (thus reversing the 
Court's holding in McCartt, supra).  These statutory 
provisions became effective on the date of enactment, 
December 27, 2001.  As the new provision is liberalizing, 
it is applicable to any relevant issues on appeal.  See 
Karnas v. Derwinski, supra.

In this case, the veteran is not alleging that his 
reported exposure to nerve gases and herbicides occurred 
while serving in Vietnam.  Neither the service medical 
records or any other evidence document such exposure in 
the Johnson Islands, nor do the private and VA medical 
records or any other evidence reflect that the veteran 
gave a history of this reported exposure, prior to or even 
after his September 2001 statement.  Even were the Board 
to presume that the veteran was exposed to nerve gasses 
and/or herbicides in service, the record contains no 
clinical evidence establishing or even suggesting any 
etiological relationship between this alleged exposure and 
the currently diagnosed peripheral neuropathy.  
Accordingly, under this theory of entitlement, no new and 
material evidence has been submitted, since there is no 
clinical evidence of record, before or after July 1993, 
which even supports this contention.

In conclusion, the evidence submitted for the record since 
July 1993 fails to constitute evidence bearing directly 
and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant 
and which is, by itself or in combination with other 
evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.  See Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  In this 
case, upon consideration of the totality of the evidence 
both of record prior to and following the RO's July 1993 
decision, the Board concludes that new and material 
evidence has not been submitted.  The claim may therefore 
not be reopened. 


ORDER

New and material evidence with which to reopen the claim 
of entitlement to service connection for peripheral 
neuropathy has not been submitted.  The appeal is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

